El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar, a tenor con el inciso (b) de la Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el alcance y la naturaleza de la vista, así como los factores que ha de tomar en cuenta un tribunal previo al sobresei-miento de una denuncia o acusación por infracción a la Ley para la Prevención e Intervención con la Violencia Domés-tica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. see. 601 et seq.). Por entender que en el caso de autos el tribunal abusó de su discreción al ordenar el archivo de la de-nuncia, revocamos.
H — I
Contra Reynaldo Castellón Calderón se presentó una denuncia por alegadamente haber infringido lo dispuesto en el Art. 3.1 de la Ley para la Prevención e Intervención con la Violencia Doméstica (en adelante Ley Núm. 54), 8 L.P.R.A. see. 631.(1)
*20Señalado el caso para la celebración de la vista prelimi-nar correspondiente, el abogado de Castellón planteó al tribunal que la perjudicada no tenía interés en proseguir con los cargos. El Juez de instancia, luego de interrogar a la perjudicada sobre su falta de interés en el caso, le requirió que firmara un formulario en el que hiciera constar su po-sición por escrito. Así las cosas, el Tribunal de Primera Instancia decretó el sobreseimiento de la denuncia a tenor con el inciso (b) de la Regla 247 de Procedimiento Criminal, supra. Esto a pesar de que el Ministerio Público se opuso al archivo de la denuncia y le expresó al tribunal su interés en que se celebrara la vista preliminar.
El Pueblo de Puerto Rico, representado por el Procura-dor General, recurrió al Tribunal de Circuito de Apelacio-nes, el cual confirmó la resolución dictada por el tribunal a quo. Inconforme con dicha determinación, nos solicita que dejemos sin efecto la determinación del tribunal apelativo. Tras haber analizado los argumentos esbozados por ambas partes, estamos en posición de resolver.
II
La Regla 247 de Procedimiento Criminal, supra, establece las instancias en las que se puede sobreseer o archivar una denuncia o acusación. En particular, el inciso (b) de dicha Regla es el que reconoce la facultad del tribunal de sobreseer una denuncia o acusación motu proprio. La referida regla dispone, en lo pertinente:
Regla 247. SOBRESEIMIENTO
(b) Por el tribunal; orden. Cuando ello sea conveniente para los fines de la justicia y previa celebración de vista en la cual participará el fiscal, el tribunal podrá decretar el sobresei-miento de una acusación o denuncia. Las causas de sobresei-miento deberán exponerse en la orden que al efecto se dictare, la cual se unirá al expediente del proceso. (Énfasis suplido.)
*21De una lectura de la referida disposición se desprende con meridiana claridad que deben concurrir ciertos requi-sitos para que el tribunal pueda ejercer su discreción de archivar una denuncia o acusación, a saber: (1) la celebra-ción de una vista en la que participe el Ministerio Público y (2) el sobreseimiento debe ser “conveniente para los fines de la justicia”.
Así pues, nos corresponde, en primer lugar, determinar cuál es alcance de la vista que ha de celebrar el tribunal antes de decretar motu proprio el archivo de una denuncia o acusación, a tenor con el inciso (b) de la Regla 247 de Procedimiento Criminal, supra; y los factores que ha de tomar en cuenta para hacer dicha determinación.
III
El inciso (b) de la Regla 247 de Procedimiento Criminal de Puerto Rico, supra, tiene su génesis en el Art. 451 del Código de Enjuiciamiento Criminal de 1902, el cual dispo-nía lo siguiente:
El tribunal, ya por su propio acuerdo o ya a petición del fiscal y en pro de la justicia, puede decretar el sobreseimiento de una causa o de una acusación. Las causas de sobreseimiento deben exponerse en el auto que al efecto se dicte, el cual se insertará en el acta del proceso.(2)
El Código de Enjuiciamiento Criminal de Puerto Rico proviene del ordenamiento penal de California. Así, la Sec-ción 1385 del Código Penal de California dispone en lo per-tinente:
El juez o magistrado puede, motu proprio, o a petición del fiscal, y en pro de la justicia, ordenar el archivo o desestimiento *22de una acción. (Traducción nuestra.)(3) 51A California Penal Code sec. 1385(a) (West 2000).
Respecto a la precitada disposición se ha señalado rei-teradamente que la discreción de un tribunal de archivar una denuncia o acusación motu proprio es amplia, pero de ningún modo puede ser absoluta o ilimitada. Mannes v. Gillespie, 967 F.2d 1310 (9no Cir. 1992); People v. Deltoro, 263 Cal. Rptr. 305 (1989); People v. Harris, 133 Cal. Rptr. 352 (1976); People v. Superior Court, County of San Diego, 102 Cal. Rptr. 925 (1972); People v. Curtiss, 84 Cal. Rptr. 106 (1970).
En vista de que este Tribunal no ha tenido la oportuni-dad de formular los factores que los tribunales deben con-siderar antes de decretar un sobreseimiento al amparo de la citada Regla 247(b) de Procedimiento Criminal, resulta pertinente, a modo ilustrativo, examinar la jurisprudencia interpretativa de la precitada disposición del Código Penal de California por tener la disposición que hoy nos toca ana-lizar su origen en el ordenamiento penal californiano.
Entre los factores que un tribunal, al ejercer su discreción de archivar un caso criminal, debe tomar en consideración se encuentran: (1) la evidencia con la que cuenta el Ministerio Público para establecer su caso, (2) naturaleza del delito, (3) si el acusado está encarcelado o ha sido convicto en un caso relacionado o similar, (4) tiempo que el acusado lleva encarcelado, (5) posibilidad de amenaza u hostigamiento, (6) probabilidad de que en el juicio pueda traerse evidencia nueva o adicional, y (7) si sirve a los mejores intereses de la sociedad proseguir con los procedimientos. People v. Williams, 179 Cal. Rptr. 443 (1981); People v. Andrade, 150 Cal. Rptr. 662 (1978); People v. Ritchie, 95 Cal. Rptr. 462 (1971); People v. Fretwell, 87 *23Cal. Rptr. 356 (1970); People v. Superior Court of Marin County, 72 Cal. Rptr. 330, 446 P.2d 138 (Cal. 1968).
Además de dichos criterios, resolvemos que será preciso examinar la naturaleza de la acusación, incluyendo el tipo de actividad delictiva en cuestión, su seriedad, la frecuen-cia con que se archivan casos del mismo tipo y el impacto del sobreseimiento sobre la administración de la justicia y los derechos del acusado.
Aunque los factores enumerados constituyen elementos necesarios que han de considerarse en la determinación de un tribunal de archivar una denuncia o acusación, esto no significa que todos deben concurrir para que se justifique el archivo. El tribunal puede tomar en cuenta otros factores, para determinar si procede un sobreseimiento, que le permitan hacer el balance entre la libertad del individuo y el interés del Estado en encausar a los responsables de actos delictivos.
Finalmente, es preciso recalcar que tanto la defensa como el Ministerio Público deben tener derecho a ex-presarse sobre la corrección o conveniencia de decretar un sobreseimiento. Es de extrema importancia recalcar que la participación del Fiscal en esta vista es fundamental. Sobre dicho aspecto resulta pertinente hacer referencia a la Exposición de Motivos de la Ley Núm. 53 de 1ro de julio de 1988 (1988 Leyes de Puerto Rico 274), la cual enmendó la Regla 247 de Procedimiento Criminal para requerir la participación del fiscal cuando se decrete el sobreseimiento de una denuncia o acusación:
Una vez se haya radicado la denuncia o acusación, el Minis-terio Público debe ser notificado de toda petición de archivo por transacción o de sobreseimiento que pueda poner fin al proce-dimiento ya iniciado. La participación del fiscal en esta etapa de los procedimientos puede constituir una valiosa ayuda para el tribunal, antes de que pueda decretarse el archivo del proceso. De esta forma se protege debidamente a la sociedad y, por ende, el interés público. Exposición de Motivos de la Ley *24Núm. 53 de 1ro de julio de 1988, Leyes de Puerto Rico, pág. 275.
Una vez ha quedado establecida la naturaleza de la vista y los factores que un tribunal debe considerar antes de sobreseer una denuncia o acusación a tenor con la dis-creción que le reconoce el inciso (b) de la Regla 247 de Procedimiento Criminal, supra, debemos atender la con-troversia medular en el caso de marras, esto es, si la ale-gada falta de interés de la víctima de violencia doméstica constituye un factor determinante que haya de ser consi-derado por el tribunal en la determinación de archivar una denuncia o acusación. La respuesta a dicho interrogante la provee un análisis de la naturaleza de nuestro ordena-miento criminal y del papel que juegan las víctimas de de-lito dentro de éste. Veamos.
IV
Constituye doctrina reiterada por este Tribunal que nuestro ordenamiento encomienda al Poder Ejecutivo el deber de implantar las leyes penales. Pueblo v. Dávila Delgado, 143 D.P.R. 157 (1997); Pueblo v. Quiñones, Rivera, 133 D.P.R. 332 (1993); Pueblo v. González Malavé, 116 D.P.R. 578 (1985); Pueblo v. Tribunal Superior, 94 D.P.R. 59 (1967).
Son los fiscales adscritos al Departamento de Justicia quienes tienen la función de procesar a todos los delincuentes por los crímenes y delitos que pueda conocer bajo la autoridad y en representación del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 95; Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990).
En nuestra jurisdicción, y conforme a lo dispuesto por nuestro ordenamiento jurídico, la facultad y responsabilidad de investigar los hechos delictivos y la decisión de a qué persona acusar y procesar criminalmente y por qué *25delito, recae en la persona del Secretario del Departamento de Justicia de Puerto Rico y de los fiscales bajo su super-visión, poseyendo los mencionados funcionarios amplia dis-creción en el descargo de sus funciones. Pueblo v. Dávila Delgado, supra.
No hay duda de que en el procesamiento de personas acusadas de la supuesta comisión de un delito, las víctimas o los testigos de los hechos delictivos juegan un papel extraordinariamente importante, al extremo de que nuestro ordenamiento le reconoce el derecho a ser notificados en todas las etapas significativas del proceso criminal.(4) Sin embargo, a pesar de la importancia y de los derechos que le reconoce nuestro ordenamiento, las víctimas del delito no son “parte” para efectos del proceso criminal, careciendo éstas en consecuencia de los derechos que, de ordinario, tienen las partes en un procedimiento judicial. Pueblo v. Dávila Delgado, supra.
La víctima o el testigo de un delito no tiene el poder de vetar la actuación o el curso de acción que el Fiscal entienda procedente seguir en el caso. Esto es así porque los delitos en general son ofensas cometidas contra la sociedad y no contra un individuo en particular. Aunque con la comisión de delitos se lesionan intereses particulares privados, también se afectan fundamentales postulados sociales y comunitarios. Pueblo v. Ramírez Valentín, 109 D.P.R. 13 (1979).
La aplicación de las leyes penales no se deja a la potestad de los particulares. Aunque la víctima de un delito perdone a su ofensor corresponde al poder público determinar si acusa y juzga al delincuente. De ahí que el derecho penal se considere como una ofensa de carácter público, ya que aunque representa un ataque directo a los derechos de los individuos, sea integridad corporal, propie-*26dad, honestidad, entre otros, su efecto último es sobre los derechos del cuerpo político. Es por ello que el derecho penal se clasifica como parte del derecho público. D. Nevares-Muñiz, Derecho Penal Puertorriqueño, 4ta ed. rev., Hato Rey, Ed. Inst, para el Desarrollo del Derecho, 2000, pág. 7.
A la luz de lo anteriormente discutido, resolve-mos que cuando el Ministerio Público manifiesta su oposición al archivo del caso, no procede decretar automáticamente el archivo o sobreseimiento de un caso, con las consecuencias que ello acarrea, por razón de que la víctima del delito ha manifestado su falta de interés en el caso. En dichos casos procede que el tribunal celebre una vista y considere los factores esbozados en la opinión. En la vista, el tribunal sí puede considerar la falta de interés en el caso, en el contexto del análisis de uno de los factores que señalamos que el tribunal debe considerar antes de sobreseer una denuncia o acusación. Esto es, al analizar si el Ministerio Público cuenta con evidencia para establecer su caso.
V
Por último, nos resta considerar el segundo requisito que ha de satisfacerse para que un tribunal pueda ejercer su discreción de sobreseer una denuncia o acusación al am-paro del inciso (b) de la Regla 247 de Procedimiento Criminal, supra; esto es, que el archivo sea conveniente “para los fines de la justicia”.
Con relación a este aspecto, no puede perderse de vista que en el caso particular que nos ocupa tratamos con vio-laciones a la Ley Núm. 54, supra.
En Puerto Rico existe una clara política pública contra la violencia doméstica. Dicha política pública ha quedado consagrada en la citada Ley Núm. 54. Nuestro ordenamiento repudia enérgicamente la violencia doméstica por ser contraria a los valores de la paz, la dignidad y el respeto que este pueblo quiere mantener para los indi-*27viduos, las familias y la comunidad en general. 8 L.P.R.A. see. 601.
La expresión de “falta de interés en el caso” por parte de la víctima de un delito es muy común y en ocasiones cons-tituye el resultado de amenazas, hostigamiento, temor u otros factores ajenos a los méritos del caso. No obstante, es una realidad innegable que dicha expresión es más común en los casos de violencia doméstica. Amenazas, dependen-cia económica, falta de albergue para estas víctimas, creen-cias religiosas, falta de apoyo familiar o institucional o pro-mesas de que no se repetirá la violencia caracterizan estos casos en muchas ocasiones. L.G. Zambrana, Falta de inte-rés de la víctima. ¿Fundamento válido para determinacio-nes jurídicas en casos de violencia doméstica?, Años 10-13 (Núm. especial) Forum 27 (1994-1997).
Muchas de las personas que presentan cargos de violen-cia doméstica son objeto de presiones para que “retiren los cargos”. Esta gama compleja de presiones puede provenir de parte del victimario, su abogado y parientes; de parte de los propios familiares de la víctima, de profesionales de ayuda, o de consejeros religiosos, por desconocer la dimen-sión del problema de violencia doméstica. Véase M. Rodrí-guez, iPor qué esa mujer retiró los cargos?, Año 6 (Núm. 3) Forum 24, 25-26 (1990):
... Ideas y creencias distorsionadas sobre el contexto psicoso-cial en el que se da la relación maltratante han contribuido a perpetuar el mito de que la razón principal o única por la cual las mujeres retiran los cargos es porque se reconcilian con su pareja después de un “periodo de enfriamiento”.
Las mujeres que no reciben el apoyo necesario para enfrentar las consecuencias que para su vida personal, familiar y social acarrea el denunciar a su agresor, son más vulnerables a ceder ante las múltiples expresiones de arrepentimiento, afecto y pro-mesas de cambio que con frecuencia hacen los agresores luego de incidentes agudos de violencia.
... La dependencia económica y psicológica, la desvalidez aprendida y la costumbre, unidas a aquellos valores tradiciona-les que oprimen a mujeres y hombres son también factores que influyen en la decisión que lleva a la mujer a regresar a la *28relación maltratante y consecuentemente a retirar los cargos. Por estos factores y las características particulares de la con-ducta maltratante es que, no en pocas ocasiones, la víctima de este delito grave se encuentra en la insólita situación de llegar al Tribunal a retirar los cargos. íd., pág. 25.
No es “conveniente a los fines de la justicia” en los casos de alegada violación a la Ley Núm. 54 el que un tribunal archive automáticamente la denuncia o acusación, con la oposición del Ministerio Público, cuando la víctima exprese no tener interés en el caso. El efecto implícito sería reconocer a las víctimas de delito, en este caso víctimas de violencia doméstica, la potestad de decidir si su caso debe someterse ante la consideración del tribunal o si el mismo debe archivarse. Sobre este extremo se ha comentado:
The prosecution of family violence cases is a matter of state interest: thus, it is the responsibility of the state to move forward. Victims must not be placed in the position of initiating and managing their own cases. Nor they should make decisions to proceed or withdraw. Family violence victims are confronted with pressures that other assault victims do not face. These may include prospective economic hardship, ambivalence about the relationship and issues surrounding the children. A relatively high percentage of them will request their cases be dismissed. However, a number of jurisdictions have discovered that the withdrawal rate is significantly lower when victims are relieved of the burden of the decision to prosecute. Many victims will testify once ordered to do so by the court. (5)
Resolvemos, pues, que constituye un abuso de discreción archivar una denuncia tomando en cuenta exclusivamente que la víctima no tiene interés en proseguir con el caso. Antes de decretar el archivo de un caso por alegada infracción a la Ley Núm. 54, supra, el tribunal debe celebrar una vista con la participación del fiscal y debe considerar los factores esbozados previamente. Podrá el tribunal considerar también si la falta de interés de la víctima *29responde a un plan auténtico para establecer una buena convivencia familiar; así por ejemplo, si la víctima y el acu-sado demuestran que están recibiendo ayuda profesional conducente a modificar la conducta del agresor.
Ante este trasfondo doctrinal, examinemos las circuns-tancias que rodearon la situación de autos para determi-nar si erró el tribunal de instancia al decretar el archivo de la denuncia.
VI
En el caso de autos se presentó una denuncia contra Castellón Calderón por una violación a la Ley para la Pre-vención e Intervención con la Violencia Doméstica. Lla-mado el caso para la celebración de la vista preliminar, la víctima expresó su interés de no proseguir con el caso. El tribunal únicamente examinó a la perjudicada con respecto a dicho aspecto. A pesar de la oposición del Ministerio Pú-blico, el tribunal decretó el sobreseimiento de la denuncia por el único fundamento de que la víctima le manifestó que no interesaba seguir con el caso.
A la luz de los principios antes discutidos, concluimos que el tribunal abusó de su discreción al archivar el caso. Por tal razón, procede revocar la sentencia dictada por el Tribunal de Circuito de Apelaciones. Se devuelve el caso al Tribunal de Primera Instancia para que celebre la vista con la participación del Fiscal, según lo requiere el inciso (b) de la Regla 247 de Procedimiento Criminal, supra. Antes de decretar el archivo del caso se deben considerar los factores esbozados en la opinión.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García no intervino.

 Dicho artículo dispone:
“Toda persona que empleare fuerza física o violencia psicológica, intimidación o persecución en la persona de su cónyuge, ex cónyuge, o la persona con quien cohabita o haya cohabitado, o a la persona con quien sostuviere o haya sostenido una relación consensual, o la persona con quien haya procreado un hijo o hija, para causarle daño físico a su persona, a los bienes apreciados por ésta, excepto aquellos que pertenecen privativamente al ofensor, o a la persona de otro o para causarle grave daño emocio-nal, será sancionada con pena de reclusión por un término fijo de doce (12) meses, excepto que de mediar circunstancias atenuantes se podrá reducir a un término no menor de nueve (9) meses y de mediar circunstancias agravantes podrá aumentarse hasta dieciocho (18) meses.” 8 L.P.R.A. see. 631.


 Estatutos revisados y códigos de Puerto Rico, San Juan, Boletín Mercantil Press, 1902, pág. 789.


 “The judge or magistrate may, either of its own motion or upon the aplication of the prosecuting attorney, and in furtherance of justice, order an action to be dismissed.” 51A California Penal Code sec. 1385(a) (West 2000).


 Véase la Ley Núm. 22 de 22 de abril de 1988 (25 L.P.R.A. see. 973 et seq.).


 Family Violence: Improving Court Practice (1990), pág. 36.